Citation Nr: 1713605	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected residuals of a right ankle sprain. 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of a right ankle sprain. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board reopened and remanded the claim for entitlement to service connection for GERD.  The Board also remanded the issue of entitlement to service connection for a right hip disorder.  The Board remanded the issues again in April 2016.  These issues have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran failed to report for her September 2016 VA examination of the right hip and GERD, and has not provided good cause for this action.

2.  A right hip disorder was not present during service or manifest to a compensable degree within one year of service separation, and the evidence does not show that a right hip disorder is attributable to active service, or secondary to service-connected residuals of a right ankle sprain.

3.  GERD is not shown to be attributable to active service, or secondary to service-connected residuals of a right ankle sprain.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right hip disorder, to include secondary to service-connected residuals of right ankle sprain are not met.  	 	 38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 	 	 §§ 3.159, 3.303, 3.307, 3.310, 3.655 (2016).

2.  The criteria to establish service connection for GERD, to include secondary to service-connected residuals of a right ankle sprain are not met.  38 U.S.C.A.  	 §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.655 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence VA will obtain versus the information and evidence she is expected to provide.  38 C.F.R. § 3.159 (2016).  

The Veteran was mailed appropriate VCAA notice in April 2008, prior to the initial September 2008 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's Service Treatment Records (STRs) and VA treatment records were obtained, and the Veteran was afforded VA examinations in 2008 and 2014 to determine the etiologies of her right hip disorder and GERD.  Additionally, as the Board's April 2016 remand directed, the Veteran was scheduled for another VA examination in September 2016.  However, the Veteran failed to report and without good cause proffered, the Board will adjudicate her original compensation claims for service connection based on the evidence of record.  See 38 C.F.R. § 3.655 (b).

The Board finds that the agency of original jurisdiction (AOJ) substantially complied with April 2016 Board remand.  In addition to scheduling the VA examination, the AOJ obtained updated VA treatment records.  As the AOJ has substantially complied with the Board's April 2016 remand directives, no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Veteran has not indicated that she has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained; therefore, there is no further action to be undertaken in order to comply with the provisions of 	 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claims.

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a) (2016).  Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Chronic diseases, such as degenerative arthritis, are presumed service-connected if incurred to a compensable level within one year of separation from service.  	 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 	 38 C.F.R. § 3.310 (b) (2016).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512  (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam); see Madden v. Gober, 125 F.3d 1447   (Fed Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, the Veteran failed to report for examinations scheduled in 2016. When a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. 3.655 (2016).

The Veteran contends that her right hip disorder and GERD are secondary to her service-connected residuals of a right ankle disability, to include long term use of NSAIDs.  However, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right hip disorder and GERD are proximately due to, or aggravated by a service-connected residuals of a right ankle disability.  Although she does not contend, and the evidence does not show that either disability manifested in service or was aggravated by service, a discussion of direct service connection is provided.

Right Hip

The Veteran's right hip arthritis was found on bone scan in 2007.  The Veteran has a current disability and the first element of service connection is satisfied.  STRs are silent for any diagnosis or treatment of a right hip disorder during active military service.  There is no evidence of an in-service event or injury related to the right hip; therefore, the second element is not met for direct service connection.

The next question is whether the right hip disorder is proximately due to or aggravated by her service-connected right ankle sprain.  The Veteran was afforded VA examinations in June 2008 and December 2014 to determine the etiology of her right hip disorder.  During the 2008 VA examination, the Veteran reported that she fell on her right hip while attending the University of South Carolina.  The examiner noted that the Veteran did not mention her right ankle during the interview.  Upon review of the claims file and in-person examination of the Veteran, the examiner was unable to opine whether the right hip disorder was resultant of the right ankle sprain without resulting to mere speculation.

During the December 2014 VA examination, the Veteran reported that the right hip pain experienced since 2003 was attributed to her service-connected residuals of a right ankle sprain.  Upon review of the evidence and examination of the Veteran, the examiner noted the in-service ankle sprain in 1989 and determined that the right hip disorder was less likely due to the service-connected right ankle disability and more likely due to wear and tear of aging and body hiatus.  

The Board finds that the existing record does not establish service connection for a right hip disorder on a direct or secondary basis.  The Veteran does report history of a right hip problem and she is diagnosed with osteoarthritis of the right hip; however, the evidence weighs against a link to service.  Rather, there is a more than 15-year gap between service discharge in 1991, and the September 2007 VA treatment that first documents right hip osteoarthritis.  Furthermore, there is no competent evidence that the right hip disorder is proximately due to or the result of the service-connected residuals of a  right ankle sprain.

That is not to say, such a relationship is categorically impossible, or has been ruled out, but without confirmatory medical opinion to establish such a link, a purpose of the scheduled 2016 VA examination, causation cannot be proven.  The claim is therefore denied.  The Board has carefully considered the Veteran's lay testimony, but finds that she is not competent to provide an opinion as to whether the currently diagnosed disability is attributable to service or a service-connected disability, as such opinions involve complex questions of medical causation.  Further, the medical opinion evidence of record does not indicate such a nexus.

GERD

The Veteran contends that her GERD is caused by her use of NASIDs taken to treat her service-connected residuals of a right ankle sprain.  The Veteran has a current diagnosis of GERD, therefore, the first element of service connection is met.  STRs are silent for any diagnosis or treatment of GERD during active military service; therefore the second element for direct service connection is not met.  

A June 2008 VA examination report shows that the Veteran gave a history of Ibuprofen use to treat her service-connected right ankle disability.  The examiner noted that Ibuprofen is known to be an irritant to the stomach and to people who have GERD.  However, the examiner was unable to provide an opinion without resorting to mere speculation.  

The Veteran was afforded another examination in December 2014.  The examiner noted that the Veteran was placed on Ibuprofen "after 2000", which is 10 years after the initial right ankle sprain.  The examiner further noted that between 1989 and 2000, there was no history of recurrent or continued ankle condition that required NSAIDs.  She stated that any requirement for long term NSAID therapy 10 years after an ankle sprain is questionable as the Veteran's described in-service ankle sprain is typically uncomplicated and resolved without sequelae.  Upon review of the evidence and in-person examination of the Veteran, the examiner opined that it is less likely than not that the Veteran's GERD is secondary to her service-connected residuals of a right ankle sprain, to include the medication taken for its treatment.  The examiner reasoned that the Veteran's service-connected right ankle sprain is an acute condition that should not, and did not, require treatment with high dose NSAIDS for 20 years.  

Based on review of the evidence, there are no grounds upon which to award service connection on a direct or secondary basis.  Direct service is not proven, inasmuch as the Veteran did not report to have GERD until 2001, which was approximately 10 years post service.  Furthermore, there is no opinion linking her GERD to either her active service or, contrary to the Veteran's contention, her service-connected residuals of a right ankle sprain, to include the medication taken therefore.  Moreover, given the Veteran's failure to show up for the 2016 VA examination to obtain such an opinion, the Board must render its decision based on the record at hand, and given the absence of a nexus opinion, the claim must be denied.

The Veteran claims that her right hip disorder and GERD are secondary to her service-connected residuals of a right ankle sprain, to include the medication taken therefore.  However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claims for service connection.

As the preponderance of the evidence is against the claims for service connection for a right hip disorder and GERD, both to include as secondary to service-connected  residuals of a right ankle sprain, the benefit of the doubt rule does not apply.  See 	 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a right hip disorder, to include as secondary to service-connected residuals of a right ankle disability is denied.

Service connection for GERD, to include as secondary to service-connected residuals of a right ankle disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


